 Case: 1:19-cr-00669 Document #: 117 Filed: 03/03/20 Page 1 of 2 PageID #:1325

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00669
                                                         Honorable Edmond E. Chang
Gregg Smith, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 3, 2020:


        MINUTE entry before the Honorable Edmond E. Chang as to Gregg Smith,
Michael Nowak, Christopher Jordan, and Jeffrey Ruffo: Status hearing held. Defendants
are on pretrial release and their appearances were waived, although Nowak and Ruffo
appeared. 1. On the CFTC's motion to quash [87], by 03/06/2020, the CFTC shall file a
supplement, under seal and ex parte, comprising the 38 disputed documents. For those
documents that are in native Excel format, the CFTC shall file the documents on storage
media (either USB drive or a CD/DVD) with the Clerk's Office in a sealed envelope under
Local Rule 26.2, with a courtesy copy delivered to Judge Chang's chambers. For those
documents that can be rendered in PDF format, the CFTC shall post it on the docket in
one combined file with bookmarks at each document. The CFTC reported that William
Ho (listed on the privilege log) assists with records−gathering and is neither an attorney
nor investigator. 2. On the government&#0;39;s motion [78] for hearing on
disqualification, Attorney David Meister shall file, by 04/06/2020, an ex parte and under
seal declaration that sets forth (as much as practicable) the "general recollection of the
substance of some of the discussions" referred to in the response brief, R. 97 at 7. Meister
shall confer with the CFTC and undertake to obtain the CFTC's authorization to disclose
the information. The Court urges the CFTC to grant a limited waiver of the privilege (of
course, for disclosure only to the Court) so that the Court can make the most informed
decision possible on this important issue. Also, the next status hearing will be the goal
date for a colloquy with Defendant Nowak about the waiver of any potential conflict. In
any event, at this point, the Court is comfortable with Meister continuing to represent
Nowak during the pendency of the motion. 3. On the status of the case otherwise, the
government reported that there is now over 21 million pages of discovery; the
unanticipated large increase was due to a tranche of Bank of Nova Scotia records
(comprising around 800,000 pages) relating to a cooperator. The government and the
defense have been conferring on the handful of defense discovery letters, and the
government shall make its final conferral response on 03/06/2020. As previously set, any
Rule 12 or Rule 16 pretrial motions due by 04/24/2020; the defense will coordinate on a
single filing. Good cause might be warranted for later, targeted discovery motions
depending on timing of disclosures. The government's response is due 06/15/2020; the
reply is due 07/13/2020. The Court discussed the possible trial schedule. The schedule
will be set in a separate docket entry. Status hearing set for 04/24/2020 at 10:00 a.m.
 Case: 1:19-cr-00669 Document #: 117 Filed: 03/03/20 Page 2 of 2 PageID #:1326

Pursuant to 18 U.S.C. 3161(h)(7)(A) and (B), and without objection, time is excluded
from 03/03/2020 through 04/24/2020 for discovery review and preparation of motions.
Mailed notice (mw,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
